t c memo united_states tax_court james carlyle maloney jr petitioner v commissioner of internal revenue respondent docket no filed date james carlyle maloney jr pro_se donza m poole for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency of dollar_figure for an addition_to_tax under sec_6651 of dollar_figure for failure to timely file a return an addition_to_tax 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated under sec_6651 of dollar_figure for failure to pay timely and an addition_to_tax of dollar_figure under sec_6654 for failure to pay estimated_taxes after concessions the issues to be decided are whether petitioner had income of dollar_figure whether he is liable for the addition_to_tax under sec_6651 for failure_to_file a timely tax_return and whether he is liable for the addition_to_tax under sec_6654 for failure to make estimated_tax payments we decide all the issues in the affirmative findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in north canton ohio when he filed the petition respondent has no record that petitioner filed a federal_income_tax return for relying on a form_w-2 wage and tax statement and form 1099-div dividends and distributions respondent determined that petitioner was paid dollar_figure in wages by goodyear tire rubber co and dollar_figure in ordinary dividends by trw inc in respondent then determined against petitioner a deficiency and additions to tax for failure_to_file 2respondent conceded the sec_6651 addition_to_tax and sought a correlative one-half-percent increase in the sec_6651 addition_to_tax respondent submitted no computation to the court reflecting the proposed increase timely pay timely and make estimated_tax payments respondent then issued a notice_of_deficiency to petitioner for and petitioner timely filed a petition contesting all of respondent’s determinations in the deficiency_notice opinion the commissioner’s determination in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 the burden_of_proof may under certain circumstances shift to the commissioner with respect to a factual issue affecting the taxpayer’s liability for tax sec_7491 the burden_of_proof does not shift in this case however because petitioner failed to introduce credible_evidence maintain adequate_records satisfy substantiation requirements or cooperate with respondent id after carefully considering the facts we conclude that petitioner has failed to prove that respondent’s deficiency determination in the notice was incorrect the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth 504_us_229 348_us_426 compensation_for services and dividends are specifically included in that definition sec_61 3see supra note we therefore conclude that the unreported amounts are includable in petitioner’s gross_income and are taxable accordingly we sustain respondent’s deficiency determination additions to tax we next address additions to tax respondent determined petitioner was liable for an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely sec_6651 provides for an addition_to_tax for failure_to_file a tax_return on or before the specified filing_date respondent bears the burden of production with respect to any additions to tax see sec_7491 in order to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see 116_tc_438 once respondent has done so the burden_of_proof is upon petitioner to persuade the court that respondent’s determination is incorrect see id having produced a certified transcript with no record of petitioner’s tax_return respondent has met his burden of producing evidence that petitioner failed to file a return for see mehner v commissioner tcmemo_2003_203 commissioner’s initial burden of production is satisfied where it is established that commissioner has no record of a return the burden therefore shifts to petitioner to prove that he either filed the return timely or had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 864_f2d_1521 10th cir affg 86_tc_492 121_tc_89 higbee v commissioner supra 92_tc_899 estate of newton v commissioner tcmemo_1990_208 sec_301_6651-1 proced admin regs petitioner claims to have requested an automatic_extension to file his return for and to have filed the return on date unable to find a copy of his return however petitioner produced a computer-generated copy of what he claims is his return for that he had saved on his home computer petitioner printed the return approximately week before trial and backdated it date petitioner cannot otherwise corroborate that he in fact filed his return for in the sixth circuit in which this case is appealable no presumption is raised that a properly mailed return has been received by the internal_revenue_service unless the return was sent by registered or certified mail 71_f3d_1228 6th cir a taxpayer that sends a document to the irs by regular mail as opposed to registered or certified mail does so at his peril affg tcmemo_1994_229 909_f2d_148 6th cir 784_f2d_728 6th cir brown v commissioner tcmemo_1997_567 affd without published opinion 181_f3d_99 6th cir bruder v commissioner tcmemo_1989_328 we are not required to accept nor shall we accept petitioner’s testimony that he timely mailed his return see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 nor do we attach any weight to the dubious copy of petitioner’s return for that he produced at trial moreover petitioner makes no argument that he had reasonable_cause and lacked willful neglect in not filing the return in fact he claims he did file the return we therefore find that petitioner has failed to demonstrate reasonable_cause and lack of willful neglect accordingly we sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely because respondent did not submit a computation to the court reflecting the proposed increase we sustain respondent only as to the addition_to_tax under sec_6651 determined in the notice_of_deficiency respondent also determined petitioner was liable for an addition_to_tax of dollar_figure under sec_6654 for failure to make estimated_tax payments sec_6654 provides for an addition_to_tax where a taxpayer underpays estimated_tax respondent’s certified transcript of account establishes that petitioner made no estimated_tax payments during and none of the statutory exceptions under sec_6654 applies we therefore find that petitioner is liable for the addition_to_tax under sec_6654 for underpaying estimated_tax in to reflect the foregoing regarding the deficiency additions to tax and respondent’s concession decision will be entered for respondent
